          Case 1:20-mj-00278-UA Document 1 Filed 01/09/20 Page 1 of 10




Approved: ~ ~
          DANIEL G. NESSIM
                                                20MAG278
          Assistant United States Attorney

Before:      THE HONORABLE DEBRA FREEMAN
             United States Magistrate Judge
             Southern District of New York

 ------------------------------------x
                                                  SEALED COMPLAINT
UNITED STATES OF AMERICA

                    -v. -                         Violations of
                                                  18 u.s.c. §§ 2251,
GRIFFIN KAPELUS,                                  2252A, 875, and 2


                                                  COUNTY OF OFFENSE:
                     Defendant.                   NEW YORK

 -----------------------------------x
SOUTHERN DISTRICT OF NEW YORK, ss.:

           MICHAEL G. BUSCEMI, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of Investigation
("FBI"), and charges as follows:

                                 COUNT ONE
                     (Production of Child Pornography)

     1.   In or about July 2018, in the Southern District of New
York and elsewhere, GRIFFIN KAPELUS,     the defendant, knowingly
attempted to and did employ, use persuade, induce, entice, and
coerce a minor to engage in sexually explicit conduct for the
purpose of producing a visual depiction of such conduct and for
the purpose of transmitting a live visual depiction of such
conduct, knowing and having reason to know that such visual
depiction would be transported and transmitted using a means and
facility of interstate and foreign commerce, and in and affecting
interstate and foreign commerce, which visual depiction was
produced and transmitted using materials that had been mailed,
shipped, and transported in and affecting interstate and foreign
commerce by any means, including by computer, and was actually
transported and transmitted using a means and facility of
interstate and foreign commerce and in and affecting interstate
and foreign commerce, to wit, KAPELUS recorded a video of a minor
       Case 1:20-mj-00278-UA Document 1 Filed 01/09/20 Page 2 of 10



victim ("Victim-1"), without that person's consent, depicting
Victim-1 exposing her breasts, vagina, and masturbating.

  (Title 18, United States Code, Sections 225l(a),         (e), and 2.)

                             COUNT TWO
                 (Possession of Child Pornography)

     2.   From at least in or about 2013 up to and including the
present, in the Southern District of New York and elsewhere,
GRIFFIN KAPELUS, the defendant, knowingly did possess and access
with intent to view, and attempt to possess and access with intent
to view a book, magazine, periodical, film videotape, computer
disk, and other material that contained an image of child
pornography that had been mailed, and shipped and transported using
a means and facility of interstate and foreign commerce and in and
affecting interstate and foreign commerce by any means, including
by computer, and that was produced using materials that had been
mailed, shipped, and transported in and affecting interstate and
foreign commerce by any means, including by computer, to wit
KAPELUS compiled and accessed digital photographs and videos
depicting, among other things, the genitals of and masturbation by
individuals under the age of eighteen years' old.

                   (Title 18, United States Code,
                 Sections 2252A(a) (5) (B), (b) (2) .)

                              COUNT THREE
                              (Extortion)

     3.   From at least in or about 2013 up to and including the
present, in the Southern District of New York and elsewhere,
GRIFFIN KAPELUS, the defendant, with intent to extort from any
person, firm, association, or corporation, money and things of
value,  transmitted in interstate and foreign commerce any
communication containing threats to injure the property and
reputation of the addressee and of another and the reputation of
a deceased person and threats to accuse the addressee and any other
person of a crime, to wit KAPELUS, using the internet and phone-
based internet applications, threatened that he would damage the
reputation of his victims by disseminating nude photographs and
videos of those victims unless his victims agreed to send KAPELUS
additional nude and sexual photographs and videos.

        (Title 18, United States Code, Sections 875(d), 2.)




                                    2
       Case 1:20-mj-00278-UA Document 1 Filed 01/09/20 Page 3 of 10



     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     4.   I am a Special Agent with the FBI and I have been
personally involved in the investigation of this matter.     This
affidavit is based upon my personal participation in the
investigation,   my examination of     reports,  records,  seized
evidence, and photographs, and my conversations with other law
enforcement officers and other individuals.         Because this
affidavit   is being submitted for      the  limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

                 Overview of the Sextortion Scheme

     5.   Based on my involvement in this investigation, my review
of records and documents, my conversations with witnesses and
victims, and, as described in greater detail herein, I have learned
about a sextortion scheme perpetrated by GRIFFIN KAPELUS, the
defendant, consisting of the following features, among others:

          a.   Since at least in or about 2013, KAPELUS               has
surreptitiously obtained, created, demanded the creation              of,
received, possessed, and accessed pornographic photographs            and
videos of numerous victims under the age of eighteen.

          b.   In the course of this scheme, KAPELUS utilized
several social media and email accounts in order to impersonate
young-adult  females   in order to induce victims     to share
pornographic photographs and videos of themselves.

          c.   KAPELUS would provide specific directions to his
victims regarding the types of photographs and videos he wished to
receive.

          d.    In  order   to   obtain   additional   pornographic
photographs and videos from his victims, KAPELUS threatened that
if his victims did not create and transmit the images and videos
he demanded, he would publicize among a victim's family and friends
the photographs and videos of the given victim that were already
in KAPELUS's possession.

          e.   KAPELUS stored the pornographic photographs and
videos he received in social media accounts and digital storage



                                    3
       Case 1:20-mj-00278-UA Document 1 Filed 01/09/20 Page 4 of 10



accounts, accessing those photographs and videos as recently as
July 2019.

                             Information Provided by Victim-2

     6.   From my participation in        this  investigation,   my
conversations with an individual ("Victim-2         and review of
                                                            11
                                                                 ),


documents, I have learned, in substance and in part, the following:

           a.  In or around fall 2013, Victim-2 lived in New York,
New York, was approximately fifteen years' old, and was a freshman
in high school.    Victim-2 was approached by a soccer teammate
("Individual-1     who told Victim-2 that one of Individual-1' s
                   11
                        ),


family friends living outside of New York State wished to exchange
nude photographs with Victim-2. Victim-2 agreed, and Individual-
1 introduced Victim-2 to the supposed California woman, who went
by the name "Sarah Taylor.            11




           b.   Over the next several weeks, Victim- 2 exchanged
nude    photographs   with    "Sarah   Taylor  over  social-media
                                                       11


applications.       After  an    exchange  of approximately  five
photographs, Victim-2 began to suspect that "Sarah Taylor was not     11


who she claimed to be because "Sarah Taylor      was sending what
                                                            11


appeared to be professional photographs and the photographs did
not all seem to belong to the same woman.     As a result of his
suspicions, Victim-2 stopped responding to messages from "Sarah
Taylor.11




          c.   Approximately   one  year   later,  Victim-2  was
contacted by an account that purported to be "Sarah Taylor.                11



"Sarah Taylor threatened to release Victim-2's previously sent
              11


nude photographs unless Victim-2 produced and sent an additional
ten nude photographs within five minutes. Victim-2 complied with
this demand, producing and sending the nude photographs.

          d.   Over the next approximately two years, Victim- 2
received numerous periodic demands from an individual claiming to
be "Sarah Taylor.    In these demands, Sarah Taylor requested the
                             111


production and transmission of nude photographs and videos.
Sometimes these demands included specific and detailed directions

1Victim-2 was contacted by "Sarah Taylor" on numerous accounts on
various social-media platforms over the time period referenced
herein.   Most, if not all, of these accounts were styled as
"SarahTaylor" and then a series of numbers. Occasionally, Victim-
1 would receive messages from "Sarah Taylor" from accounts
utilizing the name "Jamie Dunne."


                                            4
       Case 1:20-mj-00278-UA Document 1 Filed 01/09/20 Page 5 of 10



regarding the poses Victim-2 should strike in the photographs and
videos.    Occasionally,   "Sarah Taylor" demanded reshoots of
photographs that were unsatisfactory.     In the course of making
these demands, "Sarah Taylor" threatened that, if Victim-2, did
not comply, "Sarah Taylor" would release nude photographs and
videos of Victim-2 to Victim-2' s friends and family.    Among the
accounts "Sarah Taylor" used to contact Victim-2 was a social media
account in the name of "Sarah Taylor" (the "Sarah Taylor Social
Media Account").

          e.   In or about Victim-2's sophomore year in high
school, in or about 2014 or 2015, "Sarah Taylor" requested that
Victim-2 connect "Sarah Taylor" with friends of Victim-2. Victim-
2 was instructed to identify "Sarah Taylor" as a family friend of
Victim-2's.  Victim-2, presuming that "Sarah Taylor" intended to
recruit additional victims, declined to do so.

          f.   As is discussed in greater detail below, Victim-2
sent "Sarah Taylor" nude photographs and videos of Victim-2, many
of which were produced and sent when Victim-2 was under the age of
eighteen.     These   materials   included   videos  of   Victim-2
masturbating.

          g.   In total, Victim-2 estimates that Victim-2 sent
approximately one hundred nude photographs and videos of Victim-2
to "Sarah Taylor."

          h.   On or about June 14, 2018, Victim-2 received an
email from an account that included "SarahTaylor" in its account
name (the "Sarah Taylor Email Account" and the "June 14 Email").
The subject line of the June 14 Email read "Respond or u no what
happens." Victim-2 ignored this email.

          i.   Shortly after the June 14 Email was transmitted, a
social-media account including "JamieDunne" in its account name
contacted one of Victim-2' s friends.   The user of this account
wrote "Tell your friend [Victim-2] to dm me or his nudes go out to
all his followers," "If I don't get something from him in the next
10 minutes I start sending them out," and "Oh yeah and the videos
of him masturbating." The user of this account also sent a naked
photograph of Victim-2 and wrote "Here in case u don't believe
me."

                  Search of Social Media Accounts

     7.   Based on my involvement in this investigation, I have
conducted a review of several social media accounts, hosted on
numerous social media platforms, in the name of "Sarah Taylor" and


                                    5
            Case 1:20-mj-00278-UA Document 1 Filed 01/09/20 Page 6 of 10
I
1'
I




     "Jamie Dunne."  One of these accounts is the Sarah Taylor Social
     Media Account, identified above.

          8.   Based on my review of the Sarah Taylor Social Media
     Account, I have learned, among other things, the following:

                a.   On or about May 20, 2015, the user of the Sarah
     Taylor Social Media Account sent a message to an indi victual
      ("Victim-3") reading "if i dont get a bunch of pies in 5 minutes
     im sending them out talk to u in 5 minutes."   Victim-3 responded
     "ur gonna send out pies of my abs" and then "so your blackmailing
     me."    The user of the Sarah Taylor Social Media Account then
     responded "unless I get a ton of pies tonight, im sending out ur
     pies." As is discussed in greater detail below, Victim-3 sent two
     emails containing three videos to the Sarah Taylor Email Account
     at approximately 1:30 a.m. on or about May 21, 2015.

               b.   On or about January 4, 2017, the user of the Sarah
     Taylor Social Media Account contacted an individual ("Victim-4")
     and requested, in substance and in part, that Victim-4 send
     shirtless photographs. First, the user of the Sarah Taylor Social
     Media Account, threatened, in substance and in part, that if
     Victim-4 did not comply, the user of the Sarah Taylor Social Media
     Account would send photographs of Victim-4 in "her" possession to
     Victim-4's friends.  Victim-4 responded to this threat by stating
     that "except that you black mailed me to show my girlfriend."
     Second, the user of the Sarah Taylor Social Media Account
     threatened, in substance and in part, that he/ she would kill
     himself/herself if Victim-4 did not comply.

                           Search of Email Accounts

          9.   Based on my involvement in this investigation, I have
     conducted a review of the Sarah Taylor Email Account pursuant to
     a judicially authorized search warrant.    A search of the Sarah
     Taylor Email Account revealed, among other things, the following:

               a.   At approximately 1:30 a.m. on or about May 21, 2015
     Victim-3 sent two emails to the Sarah Taylor Email Account. These
     emails contained three videos.      Based on my understanding of
     Victim-J's date of birth, Victim-3 sent these emails when he was
     approximately seventeen years' old.

               b.   On or about September 19, 2015 and again on or about
     September 2 7, 2015, an individual ("Victim-5") sent the Sarah
     Taylor Email Account videos of Victim- 5 exposing his penis and
     masturbating.   Based on my understanding of Victim-5' s date of



                                         6
       Case 1:20-mj-00278-UA Document 1 Filed 01/09/20 Page 7 of 10



birth,  these   videos  were   distributed         when    Victim-5   was
approximately fifteen years' old.

          c.   On or about October 6, 2015, the Sarah Taylor Email
Account emailed Victim-5, writing "Babe lets trade pies now" and
then "and if u don't respond to me I can just s[en]d ur nudes I
guess."

          d.   On or about October 6, 2015, at approximately 12:58
a.m., the Sarah Taylor Email Account emailed Victim-6, writing
"what is taking so long."   At approximately 1: 3 O a. m., Victim- 6
sent the Sarah Taylor Email Account three videos.      Based on my
understanding of Victim-6' s date of birth, Victim- 6 sent these
emails when he was approximately sixteen years' old.

          e.   On or about July 3, 2016,       Victim-2 sent the Sarah
Taylor Email Account a video, created on        or about July 3, 2016,
depicting Victim-2 masturbating.    Based      on my understanding of
Victim-2's date of birth, this video was       taken when Victim-2 was
approximately seventeen years' old.

     10. Based on my involvement in this investigation, I have
conducted a review, pursuant to a judicially authorized search
warrant, of an email account in the name of Jamie Dunne that was
used to contact Victim-2 and others (the "Jamie Dunne Email
Account").  A search of the Jamie Dunne Email Account revealed,
among other things, the following:

          a.    On or about June 19, 2018, the user of the Jamie
Dunne Email Account emailed Victim-4 a message reading "send your
nudes or else."

                 Search of Digital Storage Account

     ll. Based on my involvement in this investigation, I have
conducted a review, pursuant to a judicially authorized search
warrant, of a digital storage account associated with the Sarah
Taylor Email Account (the "Sarah Taylor Storage Account") .    A
search of the Sarah Taylor Storage Account revealed, among other
things, the following:

           a.   An organized filing system of folders bearing the
names of approximately thirty-five individuals.        Within each
folder is a collection of photographs and videos of the individuals
identified by the folder name in various states of undress and/or
engaged in sexual activity or poses.




                                    7
       Case 1:20-mj-00278-UA Document 1 Filed 01/09/20 Page 8 of 10



          b.    One such folder is entitled in the name of an
individual ("Victim-1") and includes two videos of Victim-1
masturbating. One video was created in or about June 2018 and the
other was created in or about July 2018. Based on my conversations
with Victim-1, I have learned that Victim-1 participated in video
chats with a person she knew to be GRIFFIN KAPELUS, the defendant,
that these videos were taken in the course of these video chats,
and that Victim-1 specifically instructed KAPELUS not to record
the videos. Based on my understanding of Victim-l's date of birth,
these videos were created when Victim-1 was approximately
seventeen years' old.

          c.   One such folder is entitled in the name of Victim-
2 and includes the following materials, among others:

               i.   A photograph, created on or about May 25,
2015, of Victim-2 exposing his penis.   Based on my understanding
of Victim-2's date of birth, on the date these photographs appear
to have been created, Victim-2 was approximately sixteen years'
old.

               ii.   Several photographs, created on or about July
3, 2016, of Victim-2 exposing his penis. Based on my understanding
of Victim-2's date of birth, on the date these photographs appear
to have been created, Victim-2 was approximately seventeen years'
old.

          d.   One such folder is entitled in the name of Victim-
s and includes a photograph of an erect penis. The file name of
this photograph indicates the photograph was taken on April 5,
2016.  Based on my understanding of Victim-S's date of birth, on
the date this photograph appears to have been created, Victim-2
was approximately seventeen years' old.

          e.    Deleted files in the Sarah Taylor Storage Account
reveal two additional videos of Victim-6.        These videos were
modified in or about October 2015 and depict Victim-6 masturbating.
Based on my understanding of Vicitm-6's date of birth, these videos
appear to have been modified when Victim-6 was approximately
sixteen years' old.

          f.    One such folder is entitled in the name of an
individual ("Victim-7") and includes several photographs created
on or about May 25, 2015 that are screenshots taken of photographs,
shared over a social media platform, of a teenage male exposing
his erect penis. Based on my understanding of Victim-7's date of
birth, on the date these photographs appear to have been created,
Victim-7 was approximately seventeen years' old.


                                    8
       Case 1:20-mj-00278-UA Document 1 Filed 01/09/20 Page 9 of 10



          g.   One such folder is entitled in the name of an
individual ( "Victim-8") and includes photographs created on or
about May 25, 2015 that are screenshots taken of photographs,
shared over a social media platform, of a teenage male exposing
his erect penis. Based on my understanding of Victim-S's date of
birth, on the date these photographs appear to have been created,
Victim-8 was approximately seventeen years' old.

          h.   The Sarah Taylor Storage Account has been accessed
as recently as July 2019.

                  Identification of the Defendant

     12. Based on my review of information related to the Sarah
Taylor Social Media Account, I have learned that on or about
January 20, 2018, an individual logged into the Sarah Taylor Social
Media Account from an a particular IP Address 2 ("IP Address-1").

     13. Based on my review of documents produced by an internet
service provider ("Provider-1") and information maintained on
databases that compiles publicly available address and identifying
information associated with individuals, I have learned that from
in or about September 2017 through in or about February 2018, IP
Address-1 was assigned to a residential account of the Manhattan
address that is the family home of GRIFFIN KAPELUS, the defendant.

     14. Based on my review of the Sarah Taylor Storage Account,
I have learned that the metadata for a particular image shows that
it was created by an individual using an email account in the name
of GRIFFIN KAPELUS, the defendant (the "Kapelus Email") . 3  Based
on my training and experience, I understand that this indicates
that the image in question was downloaded and/or saved by KAPELUS
or an individual using the Kapelus Email.

     15. Based on a comparison of IP Addresses used to access the
Sarah Taylor Social Media Account and the Kapelus Email, I have
learned that both accounts have been accessed by the same eight
identical IP Addresses, which, based on my training and experience

2 An IP Address, or Internet Protocol Address       is a numerical label
assigned to an address that is connected to        the internet.   An IP
Address can identify the specific device or        internet router that
uses the internet to connect to a particular       website or account.
3 In the digital context, metadata provides detailed information
about a piece of digital content.      For example, metadata may
contain information about a digital object's size,       format,
creation, modification, transmission, and more.


                                    9
                    Case 1:20-mj-00278-UA Document 1 Filed 01/09/20 Page 10 of 10



indicates that both accounts                    have been accessed      from   the   same
locations.

     16. Based on my conversations with Victim-1, I have learned
that the videos of Victim-1 stored in the Sarah Taylor Storage
Account were taken by GRIFFIN KAPELUS, the defendant, in the course
of video chats that Victim-1 had with the person Victim-1 knew to
be KAPELUS.

          WHEREFORE, the deponent respectfully requests that a
warrant be issued for the arrest of GRIFFIN KAPELUS, the defendant,
and that he be arrested and imprisoned, or bailed, as the case may
be.




                                         MICHAEL BUSCEMI
                                         Special Agent
                                         Federal Bureau of Investigation


Sworn to before me this
9th day of January, 2020


   /"   I   •,~.   i ./_ ., •
THE HONORJ>_ELE DEBFJ... FREEMAN
United States Magistrate Judge
Southern District of New York




                                                 10
